OPINION
By CROSSLAND, J:—
The assembly in front of, beside and behind the company’s premises Saturday, February 4, in the limited area involved, the number and location of building entrances and the number of persons engaged, constituted mass picketing.
Upon the facts and circumstances in evidence and factors implicit in an opposition assembly of the number of persons present, there is an implied disposition and willingness, if not a purpose, to exert or *174employ force, if necessary, or the implied threat thereof, to repel or restrain other persons who may wish to enter the premises, as this Court has heretofore observed and noted in all other such cases. In this Court’s judgment, therefore, mass picketing is unlawful per se and unallowable, and a court of equity will act to afford relief therefrom.
This Court has heretofore held in an injunction case, appealed unsuccessfully to the Ohio Supreme Court, that when ingredients are present that will probably result in consequences occasioning injury or damage, the anticipated consequences need not first occur in order for a complainant to be entitled to injunctive relief. That is particularly true when it concerns the personal freedom of individuals in the operation and pursuit of lawful business.
Public alleys and sidewalks, intended primarily for vehicular and pedestrian travel, cannot otherwise be utilized to the exclusion or restriction of either.
Peaceful picketing is limited to peaceful persuasion, whether express or implied, which in this instance is limited to two pickets in front of plaintiff’s premises. Accordingly, a temporary injunction is granted, continuing in effect the restraining order granted February 4th, with continuing effect of the bond then furnished.